Citation Nr: 1400594	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

When filing his formal appeal of these claims, the Veteran requested a hearing before a Veterans Law Judge of the Board.  However, in an August 2011 statement he withdrew his request, and he has not since retracted the withdrawal.  Accordingly, his hearing request is deemed withdrawn, and the Board is proceeding with the adjudication of his claims.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his right ear to be considered an actual ratable disability by VA standards for compensation purposes.  

2.  But the evidence addressing the likelihood that his left ear hearing loss and tinnitus are attributable to his military service is in relative equipoise, meaning there is competent medical and other evidence both for and against this purported relationship between these conditions and his service.


CONCLUSIONS OF LAW

1.  He has not established he has a right ear hearing loss disability, so no disability affecting this ear on account of his service.  38 C.F.R. § 3.385 (2013).

2.  When resolving all reasonable doubt in his favor, however, he has left ear hearing loss and tinnitus as a result of injury incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)
	
The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO provided the Veteran with the notice required under the VCAA via letter mailed in May 2008, prior to the July 2008 decision under appeal, so, in the preferred sequence. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial error regarding the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been met.  The Veteran's VA treatment records have been obtained.  He also was provided VA compensation examination in May 2008, and it is clear from reviewing the report that the examiner conducted a complete examination, including a review of the records and the Veteran's relevant medical history.  The examination is adequate for adjudicatory purposes, and he does not need to be reexamined.  38 C.F.R. §§ 3.327(a).  The Veteran has not alleged any deficiency in the examination report.

In December 2013, the Veteran submitted additional evidence in support of his claim, but without an appropriate waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2013) (providing that evidence accepted directly at the Board must be referred to the agency of original jurisdiction for initial review unless this right is waived by the appellant).  Generally, he would be given the opportunity to have this evidence reviewed by the RO, which would then readjudicate the claim.  As his claims to service connect left ear hearing loss and tinnitus are being granted in this decision, he is not prejudiced by the Board deciding the claims.  In regards to his right ear hearing loss claim, he has not alleged that his right ear hearing has increased or that it is now disabling for VA purposes.  The evidence he has submitted does not contain evidence of an audiogram, nor does it allege that his right ear hearing has increased or is now disabling for VA purposes.  There is nothing in it that would trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, remanding the claims for additional consideration by the RO would not serve a useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to Service Connection for Bilateral (Right and Left Ear) Hearing Loss and Tinnitus

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  


Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a 
relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disorders, including sensorineural hearing loss as an organic disease of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  These chronic conditions also can be service connected alternatively by showing continuity of symptomatology since service, if the condition was first noted during service.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The evidence does not show the Veteran was diagnosed with hearing loss during his active duty service or within the first year of separation, thus these presumptions are inapplicable.  There are, however, still grounds for attributing his left ear hearing loss and his bilateral tinnitus to his service, though not also the hearing loss in his right ear since he does not have sufficient hearing loss in this ear to be considered an actual ratable disability by VA standards for compensation purposes.


The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran asserts he was exposed to traumatic noise as a light weapons infantryman while in Vietnam.  He claims to have experienced hearing loss and tinnitus ever since, which have been gradually increasing in severity.  

He entered service December 1968 with normal hearing, but with a reported history of ear infections and scarred tympanic membranes (ear drums).  During service, he had numerous problems with his sinuses and was hospitalized and put on physical profile due to pansinusitis.  Towards the end of his service, he was also having painful ears.  During his separation examination in November 1970, he reported a history of running ears, but the examining physician noted that the Veteran had not had any then recent ear infections.  His military service ended the following month, so in December 1970.


During his May 2008 VA compensation examination, his hearing acuity was tested.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
30
LEFT
25
25
30
45
55

He told the examiner that his tinnitus had had a gradual onset, getting worse in the preceding two years, but that he had experienced the symptoms of hearing loss and tinnitus ever since his service.  The examiner opined that the hearing loss and tinnitus were not related to the Veteran's service.  The examiner noted the Veteran had reported a history of sinus and sore throat troubles at entrance into service and had experienced sore throat and sinus troubles while on active duty, but that his hearing was always normal, and he made no complaints of hearing loss or tinnitus during his separation examination.  

A November 2013 private medical opinion, on the other hand, concluded it was as likely as not the Veteran's hearing loss and tinnitus were related to his service.  She discussed the Veteran's numerous otolaryngological diagnoses in service, as well as the results of the May 2008 VA examination.  She indicated that hearing loss due to acoustic trauma can be temporary, but that repeated exposure will eventually cause the ears to lose their ability to repair, resulting in permanent hearing degeneration.   She said noise exposure is one of the primary causes of hearing loss, along with viral infections, ototoxic drugs, Meniere's disease and aging.  She surmised that the Veteran's history of noise exposure in service, along with his sinus and respiratory infections in service, and the fact that hearing degeneration can be triggered after acoustic trauma but not manifest as hearing loss until several years after exposure, were reasons to conclude that it was at least as likely as not that his hearing loss resulted from his service.


As for the tinnitus, she indicated that it is a common symptom after noise exposure, and it is also associated with otitis, Meniere's disease, otosclerosis, trauma, medications, and presbycusis (aging).  She noted that it was found more commonly in patients who also had hearing difficulties.  She therefore determined that it as likely as not had developed in the same manner as the hearing loss, so also was related to the Veteran's service.

Based on this collective body of evidence, the Board finds that service connection for left ear hearing loss and tinnitus is warranted because the evidence supporting these claims is just as probative (meaning competent and credible) as the evidence against these claims.  And in this circumstance the Veteran is given the benefit of the doubt and his claims granted.  38 C.F.R. § 3.102.

Service connection for the right ear hearing loss cannot be granted at this time, however, because the hearing loss in this other ear does not meet the threshold minimum requirements of 38 C.F.R. § 3.385.  That is, his right ear hearing loss is not a "current disability," which is the first and perhaps most fundamental requirement of a service-connection claim.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  The Veteran is advised that he is welcome to reopen this claim in the future upon a showing of the requisite level of hearing loss in his right ear.



ORDER

The claim of entitlement to service connection for right ear hearing loss is denied.

But the claims of entitlement to service connection for left ear hearing loss and for tinnitus are granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


